PER CURIAM.
Defendant assigns as error the trial court’s giving of two instructions to the jury, contending that there was no evidence to support them. He does not dispute their accuracy. One of the instructions, which related to the lawfulness of defense of property by the victim, was based on ORS 161.229. The other instruc*221tion, regarding out-of-court statements made by defendant, was Oregon State Bar Uniform Jury Instruction No. 204.01, which is based on ORS 17.250 (4). Our review of the record reveals that there is some evidence to support the giving of both instructions.
Affirmed.